Case 1:20-cv-20352-MGC Document 4 Entered on FLSD Docket 01/28/2020 Page 1 of 2

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

Civil Action No. 49.cy-20352-MGC

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, ifany) ALDI INC.

 

was received by me on (date) 1/28/2020

© I personally served the summons on the individual at (place)

 

ON (date) , , OF

 

 

© I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual's last known address; or

 

& I served the summons on (name of individual) AMY MCLAREN (authorized person at the agent) , who is
designated by law to accept service of process on behalf of (name of organization) ALDI INC.

 

C/O THE CORPORATION TRUST CO. 1209 ORANGE STREET WILMINGTON, DE 19801 ON (date) 1/28/2020 12:30 PM

 

C1 I returned the summons unexecuted because , or

 

O) Other (specify):

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

a
Date: 1/28/2020 (

wos ‘ Server's signature

DENORRIS BRITT | PROCESS SERVER

Printed name and title

BRANDYWINE PROCESS SERVERS, LTD
PO BOX 1360

WILMINGTON, DE 19899

302-475-2600

Server's address

Additional information regarding attempted _service, etc:

   

SERVED: SUMMONS & COMPLAINT. | Ke
spor 2
SWORN TO ON 1/28/2020 i/o ™ LY Commis

 
Case 1:20-cv-20352-MGC Document4 Entered on FLSD Docket 01/28/2020 Page 2 of 2
Case 1:20-cv-20352-MGC Document 3 Entered on FLSD Docket 01/28/2020 Page lofl1

* 0 440 (Rev. 06/12) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

WINDY LUCIUS

 

Plaintiffs)

Vv. Civil Action No. 20-cv-20352-MGC

ALDI INC.

 

Nee ee eee eee ee es ae

‘Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ALDI INC.
c/o Registered Agent THE CORPORATION TRUST COMPANY
CORPORATION TRUST CENTER
1209 ORANGE STREET
WILMINGTON, DE 19801

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

J. Courtney Cunningham, Esq.
wes ed. COURTNEY CUNNINGHAM, PLLC
8950 SW 74th Court, Suite 2201 :
Miami, FL 33156
T: 305-351-2014
cc @cunninghamplic.com
If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also-must file your answer or motion with the court.
: }

I
1
|

CLERK OF COURT

Date: 1/28/2020

 
